Conley Byrd, Justice. Appellant Sam R. Floyd was charged by appellee, the Arkansas State Board of Pharmacy, with a violation of Ark. Stat. Ann. § 82-1115(k) (Repl. 1960), and Ark. Stat. Ann. § 82-2107 (Supp. 1969), in that he sold to Mrs. Ethel Draper of Ferndale, Arkansas, thirty tablets of Equanil without a valid prescription and also Dexamyl, a drug covered by the terms of the Arkansas Drug Abuse Control Act, without a valid prescription. The Board found, “[T]hat Sam R. Floyd is guilty of the violation of the pharmacy laws of the State of Arkansas. ...” and suspended his license to practice pharmacy for sixty days. A review of the suspension was sought in the circuit court pursuant to the Administrative Procedures Act, Ark. Stat. Ann. § 5-713 (Supp. 1969). The circuit court found that the order of the Board failed to separately set forth its findings of fact and conclusions of law, contrary to the provisions of Ark. Stat. Ann. § 5-710 (Supp. 1969), and remanded the matter to the Board to reduce to writing its findings of fact and of law, specifically stated. For reversal appellant here contends that the circuit court erred in attempting to remand this cause to the Board to correct its void order. We do not reach the merits of appellant’s contention. As we pointed out in Nolan Lbr. Co. v. Manning, 241 Ark. 422, 407 S. W. 2d 937 (1966), the circuit court’s order of remand for further proceedings is not an appealable order— i. e., it is not a final disposition of the case for purposes of appeal. The appeal is dismissed. Jones, J., not participating. FIarris, C. J., and Fogleman, J., dissent.